Citation Nr: 0715073	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left hip 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran's representative submitted a motion to advance 
the case on the docket in April 2007.  The motion was granted 
in May 2007.


FINDINGS OF FACT

1.  The veteran was denied service connection for a left hip 
disorder by way of a rating decision dated in December 2001.  

2.  The evidence received since the December 2001 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for a let hip disorder.  



CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a left hip disorder 
has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Such notice is to be 
given prior to the initial unfavorable adjudication.  

The veteran submitted his current claim in March 2004.  By 
letter dated in June 2004, the RO advised the veteran of the 
evidence required to substantiate his claim for service 
connection, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.

The veteran was further informed that his previous claim for 
service connection was denied and the appeal period had 
expired.  The veteran was advised of the basis for the prior 
denial and that he had to submit new and material evidence to 
reopen his claim.  The letter further advised the veteran of 
the definition for new and material evidence.  

The veteran was contacted in June 2004.  A Report of Contact 
indicates he reported he had no additional information to 
submit.  The veteran later submitted two statements in June 
2004 in response to the March 2004 letter.  He again reported 
that he had no additional evidence to submit.  

The veteran's claim was adjudicated in September 2004.  The 
veteran was provided with the requisite notice prior to the 
adjudication of his claim and the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, VA 
examination reports, and statements and records submitted by 
the veteran.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that new 
and material evidence has not been received to reopen a claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was originally denied service connection for a 
left hip disorder in August 1966.  He attempted to reopen his 
claim in 2001.  The RO denied his claim in December 2001.  He 
did not appeal and that decision became final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.300, 
20.302, 20.1103 (2001).  As a result, service connection for 
a left hip disorder may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the December 2001 rating 
decision consisted of the veteran's service medical records 
(SMRs), VA discharge summary, dated in March 1966, VA tumor 
clinic note dated in March 1966, VA treatment records for the 
period from January 1971 to July 1974, statements from J. M. 
Blake, M.D., dated in September 1976, November 1976, and 
December 1980, statements and records from J. T. Morris, 
M.D., dated in November 1968, June 1970, November 1980, and 
January 1981, x-ray reports from Cullman Medical Center 
Hospital, dated in June 1996, VA treatment records for the 
period from September 1999 to March 2001, VA examination 
reports dated in January 1969, March 1977, and November 2001, 
lay statements from friends of the veteran, and statements 
from the veteran.  

The veteran's SMRs show that he was evaluated for complaints 
of pain in his hip and back in February 1942.  The RO noted 
that the veteran was not on active duty at that time and 
attributed the entry to February 1943.  X-rays of the left 
hip were negative and the veteran was returned to duty.  He 
was seen again for complaints of left hip pain in December 
1944.  No injury was reported.  The entry noted that the 
veteran was referred to orthopedics and a "no duty" 
statement was added.  There is no evidence of any other 
treatment during service, to include an orthopedic 
evaluation.  The veteran underwent hernia repair in June 
1945.  A review of his musculoskeletal system was said to be 
normal at that time.  His March 1946 separation physical 
examination was negative for any findings of a left hip 
problem.  His musculoskeletal examination was reported as 
normal.

The veteran submitted a claim for service connection for a 
left hip disorder in February 1966.  He reported that he had 
been hospitalized at a VA facility.  The March 1966 VA 
discharge summary showed that he was treated for epidermoid 
carcinoma of the lip.  There was no mention of a left hip 
complaint.  

The veteran asserted he had x-rays of his hip done at Ft. 
Meade, Maryland, during service.  The RO made multiple 
attempts to obtain the x-rays with a final response from the 
facility saying only chest x-rays were retained at the 
facility in May 1966.  

The veteran's claim was denied in August 1966.  The RO 
determined that no disability was found on the veteran's 
separation examination.  

The VA treatment records were negative for any treatment 
involving the left hip.  The statements from Dr. Blake were 
submitted by the veteran in support of pension claims.  They 
did not provide any evidence pertinent to the veteran's left 
hip claim.  The statements from the veteran's friends were 
also submitted in support of his several pension claims.  The 
friends attested to his inability to work because of his 
health.  None of the statements related any current hip 
complaint to the veteran's military service.

Dr. Morris submitted a doctor's affidavit in November 1968.  
This was also in support of a pension claim.  He recorded a 
history from the veteran that he fell on his left hip in 1944 
and went on sick call.  He also reported that the veteran 
said he had an x-ray done at Ft. Meade and was told there was 
a knot sticking out.  Dr. Morris provided a diagnosis of mild 
arthritis, although he did not provide a location.  In June 
1970 Dr. Morris reported that the veteran complained that his 
left hip hurt and that he could not walk well.  He provided a 
diagnosis of osteoarthritis of the hips.  Finally, Dr. Morris 
provided an evaluation of the veteran in January 1981.  X-
rays from November 1980 were said to show chronic 
degenerative osteoarthritis of the left hip.  Dr. Morris 
reported that the veteran injured his left hip in 1943.  
However, he did not provide an opinion to link the current 
diagnosis of arthritis to the reported left hip injury in 
service.  

The veteran was found to have minimal degenerative arthritis 
of the left hip, based on x-ray findings, in January 1969.  
The veteran complained of intermittent left hip pain at the 
time.  The veteran was again diagnosed with degenerative 
changes of the left hip at his VA examination in 1977.  At 
his November 2001 examination, the veteran said that he fell 
and injured his left hip while carrying a backpack in 
service.  The examiner did not have the benefit of the SMRs 
for review.  The examiner noted that there was no notation of 
a left hip problem in the veteran's VA records.  The 
diagnosis was degenerative arthralgias of the left hip, 
probably secondary to degenerative joint disease (DJD), mild, 
probably exacerbated by a recent stroke.  

The records from Cullman Medical Center show that the veteran 
had x-rays of the left hip as a result of a motor vehicle 
accident.  The report noted no acute injury but there was 
evidence of severe degenerative changes of the femoral head 
with less degenerative findings at the acetabulum, marked 
joint space loss diffusely but a little more so superiorly.  

The veteran provided a detailed statement with his March 2001 
claim.  He gave a chronology and location of his assignments 
and where he was injured.  He said that he injured his left 
hip while training at Camp Livingston, Louisiana.  He 
repeated his contention that he was evaluated and had x-rays 
done at Ft. Meade.

The RO denied the veteran's claim in December 2001.  The RO 
denied the claim on the basis that there was no evidence of 
treatment for the claimed condition in service.  

The veteran submitted a request to reopen his claim in March 
2004.  The evidence associated with the claims folder 
subsequent to the December 2001 rating decision includes 
statements from two service buddies, received in August 2003, 
an examination report, with bone scan findings, from D. W. 
Blase, D.O., dated in August 2003, and statements from the 
veteran.  

All of the evidence is new to the record.  The two buddy 
statements both say they were with the veteran when he was 
undergoing training and suffered an injury in service.  One 
individual said the veteran hurt his back.  The other 
individual said that the veteran had an unspecified injury 
when he tried to jump a ditch.  

Dr. Blase evaluated the veteran for complaints of low back 
and right flank pain.  He noted that the veteran had very 
longstanding problems due to severe osteoarthritis of the 
left hip.  A report for an August 2003 bone scan showed 
uptake in the left hip corresponding to advanced degenerative 
change on plain films.  Dr. Blase did not provide any 
comments on the etiology of the veteran's osteoarthritis of 
the left hip.  

The veteran provided several statements wherein he repeated 
his assertion of injuring his left hip during training in 
service.  

The two buddy statements support the veteran's contention of 
an injury in service.  However, the veteran's SMRs show two 
instances of treatment for left hip complaints with no 
findings and his separation physical examination is negative 
for any residual of an injury.

The report from Dr. Blase does not support the veteran's 
claim.  The veteran's left hip arthritis is noted only 
tangentially and was not the focus of the evaluation.  The 
bone scan report confirmed findings of record as far back as 
the January 1969 VA examination, or even the 1968 report from 
Dr. Morris, except the arthritis was now characterized as 
severe.  

The veteran has asserted the same basis for service 
connection that was rejected by the RO in December 2001.  
Moreover, lay assertion of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Upon review of all of the evidence received since the 
December 2001 rating decision, the Board finds that the 
evidence does not relate to an unestablished fact and 
therefore does not raise the reasonable possibility of 
substantiating the veteran's claim for service connection for 
a left hip disorder.  The new evidence shows continued 
findings of arthritis of the left hip.  It does not address 
the etiology of the arthritis and the veteran has not 
identified any other evidence that would go to showing a 
nexus to service.  Therefore, it may not be said that the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection.  The veteran's 
application to reopen his claim for service connection for a 
left hip disorder is consequently denied.

The Board notes that the RO found that the veteran had 
submitted new and material evidence as indicated in the 
statement of the case issued on March 2005.  Although the 
Board has considered and denied the veteran's appeal on a 
ground different from the RO, that is, whether new and 
material evidence had been received to reopen his claim 
rather than whether he is entitled to prevail on the 
underlying merits, he has not been prejudiced by the Board's 
decision.  In conducting a de novo review and deciding the 
claim on the merits, the RO accorded the claim greater 
consideration than was warranted under the circumstances.  
See Bernard, supra.



ORDER

New and material evidence having not been received, the claim 
for service connection for a left hip disorder is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


